     5:19-cv-01440-DCC        Date Filed 08/27/20   Entry Number 25    Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               ORANGEBURG DIVISION

Kay Thames McMillion,               )            C/A No. 5:19-cv-01440-DCC
                                    )
                       Plaintiff,   )
                                    )
v.                                  )            OPINION AND ORDER
                                    )
Andrew Saul, Commissioner of Social )
Security,                           )
                                    )
                       Defendant. )
________________________________ )


          This matter comes before the Court on Plaintiff’s Objections to the Magistrate

Judge’s Report and Recommendation (“Report”), which recommended affirming the

decision of the Commissioner of Social Security (“Commissioner”). ECF Nos. 17, 22.

Having considered the parties’ briefing and all relevant law, the Court OVERRULES

Plaintiff’s Objections and ADOPTS the Magistrate Judge’s Report for the reasons that

follow.

                                     BACKGROUND

          Plaintiff brought this action pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3),

seeking judicial review of the Commissioner’s final decision denying her claim for

Disability Insurance Benefits (“DIB”). Plaintiff filed her application for DIB on December

19, 2014, alleging disability beginning June 15, 2013 due to spondylosis, degenerative

disc disease, bulging discs, osteoarthritis, carpal tunnel, fibromyalgia, and anxiety. (R.

48). Plaintiff’s application was denied initially and on reconsideration. (R. 78, 83).

Plaintiff requested a hearing before an Administrative Law Judge (“ALJ”), which was held

on April 26, 2018. The ALJ denied Plaintiff’s application in a decision issued August 10,

                                             1
     5:19-cv-01440-DCC       Date Filed 08/27/20     Entry Number 25     Page 2 of 10




2018. (R. 15–27). The Appeals Council denied Plaintiff's request for review on April 16,

2019, making the ALJ’s denial the final decision of the Commissioner. (R. 1–4).

       Plaintiff filed suit in this Court on May 16, 2019. ECF No. 1. In accordance with

28 U.S.C. § 636(b) and Local Civil Rule 73.02 (D.S.C.), this matter was referred to a

United States Magistrate Judge for pre-trial handling. On June 16, 2020, Magistrate

Judge Kaymani D. West issued her Report recommending that the decision of the

Commissioner be affirmed. ECF No. 17. On June 30, 2020, Plaintiff filed Objections to

the Report. ECF No. 22. The Commissioner did not file a response. Plaintiff’s Objections

and the Magistrate Judge’s Report are now before the Court.

                                STANDARD OF REVIEW

       The Magistrate Judge makes only a recommendation to this Court.                  The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with this Court. Mathews v. Weber, 423 U.S. 261, 270–71 (1976).

The Court is charged with making a de novo determination of only those portions of the

Report that have been specifically objected to, and the Court may accept, reject, or modify

the Report, in whole or in part. 28 U.S.C. § 636(b)(1).

       The role of the federal judiciary in the administrative scheme established by the

Social Security Act (“the Act”) is a limited one. Section 205(g) of the Act provides, “[t]he

findings of the Secretary as to any fact, if supported by substantial evidence, shall be

conclusive . . . .”   42 U.S.C. § 405(g).        “Substantial evidence has been defined

innumerable times as more than a scintilla, but less than preponderance.” Thomas v.

Celebreeze, 331 F.2d 541, 543 (4th Cir. 1964). This standard precludes a de novo review

of the factual circumstances that substitutes the court’s findings for those of the



                                             2
    5:19-cv-01440-DCC       Date Filed 08/27/20    Entry Number 25       Page 3 of 10




Commissioner. Vitek v. Finch, 438 F.2d 1157 (4th Cir. 1971). The court must uphold the

Commissioner’s decision as long as it was supported by substantial evidence and

reached through the application of the correct legal standard. Johnson v. Barnhart, 434

F.3d 650 (4th Cir. 2005). “From this it does not follow, however, that the findings of the

administrative agency are to be mechanically accepted. The statutorily granted right of

review contemplates more than an uncritical rubber stamping of the administrative

action.” Flack v. Cohen, 413 F.2d 278, 279 (4th Cir. 1969). “[T]he courts must not

abdicate their responsibility to give careful scrutiny to the whole record to assure that

there is a sound foundation for the [Commissioner’s] findings, and that his conclusion is

rational.” Vitek, 438 F.2d at 1157–58.

                                     DISCUSSION

      The single issue identified for review in Plaintiff’s initial briefing was whether the

ALJ’s assessment of Plaintiff’s subjective complaints of pain was supported by substantial

evidence. ECF No. 11. The Magistrate Judge recommended that the Court affirm the

Commissioner’s decision because the ALJ applied the proper legal standards and her

findings were supported by substantial evidence.

      In evaluating a claimant’s symptoms, the Commissioner considers “all available

evidence from . . . medical sources and nonmedical sources” about how those symptoms

affect the claimant. 20 C.F.R. § 416.929(c)(1). The applicable Ruling directs the ALJ to

first “consider whether there is an underlying medically determinable physical or mental

impairment(s) that could reasonably be expected to produce [the] individual’s symptoms,”

and then to “evaluate the intensity and persistence of those symptoms to determine the

extent to which the symptoms limit an individual’s ability to perform work-related



                                            3
     5:19-cv-01440-DCC         Date Filed 08/27/20      Entry Number 25        Page 4 of 10




activities.” SSR 16-3p, 2017 WL 5180304, at *3. The ALJ’s decision “must contain

specific reasons for the weight given to the individual’s symptoms, be consistent with and

supported by the evidence, and be clearly articulated so the individual and any

subsequent reviewer can assess how the adjudicator evaluated the individual’s

symptoms.” Id. at *10.

       In her Objections, Plaintiff reprises her argument that the ALJ failed to properly

explain how Plaintiff’s allegations of pain were inconsistent with the medical evidence and

other evidence of record.

       A. Consistency of Alleged Symptoms with Activities of Daily Living

       Plaintiff first contends that the ALJ erred in finding Plaintiff’s activities of daily living

inconsistent with her complaints of disabling pain. She argues:

       [The ALJ’s] limited analysis fails to consider that it was exactly Ms.
       McMillion’s constricted and limited activities, including not working, which
       enabled her to obtain some “generally adequate” pain control at some
       times. This is exactly the shortcoming which required remand in Mascio.

ECF No. 22 at 2 (citing Mascio v. Colvin, 780 F.3d 632 (4th Cir. 2015)). Relatedly, Plaintiff

contends that the ALJ failed to discuss her ability to perform work-related functions “for a

full workday.” Id. (quoting Mascio, 780 F.3d at 637), and that the ALJ’s decision “fails to

explain how Ms. McMillion’s limited activities, done on her own schedule, and including

breaks to rest [] are consistent with the ability to work eight hours a day, forty hours a

week.” Id. at 4.

       Turning to the first point, Plaintiff’s characterization of the alleged error as “exactly

the shortcoming” requiring remand in Mascio is not entirely accurate.1 Nevertheless,


1
  Remand was appropriate in Mascio because the ALJ “erred by not conducting a
function-by-function analysis, by ignoring (without explanation) Mascio’s moderate
                                                4
     5:19-cv-01440-DCC       Date Filed 08/27/20     Entry Number 25      Page 5 of 10




there is certainly legal precedent for the proposition that minimal, inconsistent activities

of daily living do not discredit a claimant’s allegations of disabling pain. In Brown v.

Commissioner SSA, 873 F.3d 251, 269–70 (4th Cir. 2017), the court deemed the ALJ’s

analysis “insufficient” because the ALJ concluded that the claimant’s reports of pain were

inconsistent with his activities of daily living, but did not “acknowledge the limited extent

of those activities” or “explain how those activities showed that he could sustain a full-

time job.” See also Clifford v. Apfel, 227 F.3d 863, 872 (7th Cir. 2000) (holding that

“minimal daily activities . . . do not establish that a person is capable of engaging in

substantial physical activity”); Thompson v. Sullivan, 987 F.2d 1482, 1490 (10th Cir. 1993)

(“[T]he ALJ may not rely on minimal daily activities as substantial evidence that a claimant

does not suffer disabling pain.”).

       Here, however, the ALJ’s finding of inconsistency between Plaintiff’s activities and

her allegations of disabling pain2 was supported by substantial evidence. The ALJ

carefully and thoroughly summarized both Plaintiff’s own testimony and the other

evidence of record, and concluded:

       As to the claimant[’s] allegations of physically disabling pain and limitations
       in walking, sitting, standing, and completing a routine work day, the medical
       evidence of record indicates that the claimant reported generally adequate
       control of her symptoms with use of medications and conservative treatment

limitation in her ability to maintain her concentration, persistence, or pace, and by
determining Mascio’s residual functional capacity before assessing her credibility.” 780
F.3d at 633–34. The opinion contains no discussion of Mascio’s activities of daily living
or of their alleged inconsistency with her subjective complaints.
2
  Because Plaintiff’s briefing, both initially and at the objection stage, discusses only
Plaintiff’s symptoms of pain, the Court need not consider the ALJ’s evaluation of any
mental disorders or limitations except as they relate to Plaintiff’s pain. Upon review,
however, the Court also finds that the ALJ sufficiently explained her determination of
inconsistency with respect to Plaintiff’s medication side effects, memory, concentration,
understanding, fatigue, anxiety, and depression. (See R. at 21–22).
                                             5
     5:19-cv-01440-DCC        Date Filed 08/27/20     Entry Number 25       Page 6 of 10




       in the form of epidural injections as well as occasional physical therapy.
       The claimant’s records show no presentations in acute distress or with
       elevated blood pressure; no disorientation; loss of memory; or difficulty with
       speech, factors which can provide some indication of potentially distracting
       or disabling pain. The claimant’s limitation to sedentary exertion work
       accommodates waxing and waning evidence of antalgic gait and muscle
       spasm, as described below herein. Further, the claimant’s evidence does
       not indicate that there was a medical need for an assistive device or that
       the claimant was recommended to undergo surgical intervention.

(R. 22). In addition, the ALJ addressed Plaintiff’s activities of daily living more specifically

as follows:

       [T]he claimant’s activities of daily living indicate that her pain and alleged
       mental limitations/medication side effects were not as severe and limiting
       as alleged. In addition to the claimant’s Function Report admissions and
       hearing testimony, discussed above herein, the claimant reported in August
       2016 that she was the driver and caretaker for her mother who did live
       independently but “can’t get around and [so the claimant] spends daily time
       and visits with her.” The claimant testified that though her mother usually
       had hired assistance, she had to provide care when they were in between
       assistants. The claimant testified that her mother needed help with things
       like laundry, dressing, and bathing. Additionally, in August 2017 the
       claimant reported that “excessive walking and activity” made knee pain
       worse. She also alleged ankle swelling when “walking a lot.” In March 2018
       the claimant again alleged stress due to taking care of her mother.

(R. at 26).

       While varying conclusions about Plaintiff’s activities might reasonably have been

reached, this Court cannot say that the ALJ’s decision was unsupported by substantial

evidence. Substantial evidence “means only [] such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion,” Biestek v. Berryhill, 139 S. Ct.

1148, 1154 (2019) (citation omitted), and the court “must affirm an ALJ’s determination

when supported by substantial evidence,” Mascio, 780 F.3d at 640 (emphasis added)

(citation omitted). The ALJ’s analysis of Plaintiff’s symptoms is more than sufficient to

                                               6
     5:19-cv-01440-DCC         Date Filed 08/27/20     Entry Number 25        Page 7 of 10




meet this standard. Based on the quoted explanations, as well as the ample record

evidence discussed in the ALJ’s opinion, the Court finds sufficient factual basis for the

ALJ’s conclusions.

       As to Plaintiff’s objection that the ALJ did not address her ability to perform relevant

functions “for a full workday,” ECF No. 22 at 2, the Court finds it to be without merit. The

ALJ’s decision specifically addressed any limitations in Plaintiff’s ability to “complet[e] a

routine work day,” and concluded that Plaintiff was not so limited as she alleged. (R. 22).

Cf. Mascio, 780 F.3d at 637 (“although the ALJ concluded that Mascio can perform certain

functions, he said nothing about Mascio’s ability to perform them for a full workday”). In

short, the ALJ considered Plaintiff’s ability to complete a full workday and provided

sufficient explanation of her determination to satisfy the applicable standard. The Court

therefore finds no error in the ALJ’s evaluation of Plaintiff’s activities of daily living.

       B. Consistency of Alleged Symptoms with the Objective Medical Evidence

       Next, Plaintiff objects that the ALJ erred by failing to adequately consider and

weigh the objective medical evidence in evaluating Plaintiff’s symptoms. This objection

can be divided into two parts.

       First, Plaintiff takes issue with the ALJ’s alleged failure to reconcile medical

evidence supportive of Plaintiff’s claims of pain with her evaluation of Plaintiff’s symptoms

and overall RFC determination. In particular, Plaintiff argues that the ALJ “summarized”

the following evidence but did not “explain [] why she gives it no weight at all”: Plaintiff’s

nerve root compression at L5; grade 2 anterolithesis, bilateral spondylitic defects, and

moderate lumbar spondylosis; cervical nerve root compression; antalgic gait; and

“inadequate pain relief on multiple occasions.” ECF No. 22 at 3. In her Report, the



                                                7
     5:19-cv-01440-DCC       Date Filed 08/27/20     Entry Number 25       Page 8 of 10




Magistrate Judge found that the ALJ correctly followed the two-step process mandated

by SSR 16-3p in evaluating Plaintiff’ symptoms, but noted that no authority required the

ALJ to “explain[] the ‘weight’ given to the objective evidence.” ECF No. 17 at 12 (quoting

ECF No. 11 at 13). Plaintiff clarifies, in her Objections, that the “supposedly missing

‘authority requiring the ALJ’ to explain the weight given to objective evidence” can be

found in Monroe v. Colvin, 826 F.3d 176, 189 (4th Cir. 2016). ECF No. 22 at 3 (quoting

ECF No. 17 at 12). The cited passage does not mention “weight,” but mandates “a

discussion of which evidence the ALJ found credible and why.” ECF No. 22 at 3 (quoting

Monroe, 826 F.3d at 189).

       This Court agrees that the ALJ was obliged to engage in a discussion of all

evidence of record and to explain her credibility determinations. It is, moreover, well

established that an ALJ must “satisfactorily explain” her decision not to rely on medical

records that support the claimant’s testimony. Monroe, 826 F.3d at 189. However, in this

instance the Court finds no error. There is no evidence that the ALJ ignored any of the

pieces of medical evidence cited by Plaintiff. In fact, both Plaintiff’s antalgic gait and her

treatment for pain relief were specifically addressed by the ALJ in evaluating Plaintiff’s

allegations of disabling pain and fashioning her RFC. (R. 22). In pertinent part, the ALJ

found that “the claimant reported generally adequate control of her symptoms with use of

medications and . . . epidural injections as well as occasional therapy,” and that the

“limitation to sedentary exertion work accommodates waxing and waning evidence of

antalgic gait.” Id. The remaining cited evidence, albeit more generally tied to the ultimate

RFC determination, was included in the ALJ’s seven-page RFC analysis. The record

does not reflect, moreover, that this evidence received “no weight.” The ALJ found at



                                              8
     5:19-cv-01440-DCC        Date Filed 08/27/20     Entry Number 25       Page 9 of 10




Step Two of her analysis that Plaintiff’s degenerative disc disease of the cervical and

lumbar spines was a severe impairment (R. 18), and included in her RFC determination

substantial physical limitations, including a      restriction to “sedentary work,” (R. 20).

Notably, the ALJ’s analysis also included extensive medical evidence of normal function

and findings. There is no indication that the ALJ improperly “cherrypick[ed] facts that

support a finding of nondisability while ignoring evidence that points to a disability finding.”

Lewis v. Berryhill, 858 F.3d 858, 869 (4th Cir. 2017) (quoting Denton v. Astrue, 596 F.3d

419, 425 (7th Cir. 2010)). Plaintiff cites no law requiring the ALJ to explicitly tie every

single piece of medical evidence to her RFC determination, and this Court is aware of

none. Taken as a whole, the ALJ’s determination with respect to Plaintiff’s medical

records is supported by substantial evidence and contains sufficient reasoning to permit

meaningful review.

       Finally, Plaintiff argues that the ALJ insufficiently explained how the objective

medical evidence discredited her subjective claims of pain, i.e., how it was inconsistent

with Plaintiff’s own allegations. ECF No. 22 at 3 (citing Lewis, 858 F.3d at 869). In

particular, Plaintiff alleges that the ALJ failed to “explain[] why she finds the claimant’s

lack of memory problems or cognitive limitations, no acute distress and full orientation,

somehow negate her pain.” Id. at 4. In Lewis, the ALJ erred because he “did not indicate

how the results he cited were relevant to the functional limitations Lewis suffered as a

result of her chronic, non-exertional pain in her left shoulder.” 858 F.3d at 869. For

example, the ALJ did not explain how Lewis’s ability to walk normally related to her

shoulder pain. In Monroe, the court similarly found that the ALJ “did not explain why he




                                               9
    5:19-cv-01440-DCC        Date Filed 08/27/20   Entry Number 25     Page 10 of 10




believed [pulmonary, respiratory, and cardiac test results] had any relevance to the

question of what symptoms Monroe suffered from narcolepsy.” 826 F.3d at 190.

       The present case is distinguishable. Here, the ALJ discussed Plaintiff’s “lack of

memory problems or cognitive limitations, no acute distress[,] and full orientation,” ECF

No. 22 at 3, in reference to Plaintiff’s mental functions such as memory, concentration,

and understanding, not in reference to her physical pain. The relevance of Plaintiff’s

memory problems, cognitive limitations, distress, and general orientation to Plaintiff’s

mental functioning is clear.    Likewise, in those instances where the ALJ evaluated

Plaintiff’s symptoms of physical pain, the nexus between the cited medical evidence and

the ALJ’s conclusions was either self-evident or clearly explained. (E.g., R. 22 (“The

claimant’s records show no presentations in acute distress or with elevated blood

pressure; no disorientation; loss of memory; or difficulty with speech, factors which can

provide some indication of potentially distracting or disabling pain.”) (emphasis added)).

The Court finds no error in the ALJ’s treatment of the objective medical evidence, and

Plaintiff’s objections are therefore overruled.

                                      CONCLUSION

       For the reasons set forth above, the Court ADOPTS the Report, OVERRULES

Plaintiff’s Objections, and AFFIRMS the decision of the Commissioner.

       IT IS SO ORDERED.

                                                       s/ Donald C. Coggins, Jr.
                                                       United States District Judge
August 27, 2020
Spartanburg, South Carolina




                                             10
